Citation Nr: 9906062	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether a claim of entitlement to service connection for 
residuals of a right index finger injury is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1937 to May 1941 
and from July 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that, in pertinent part, found that a 
claim of entitlement to service connection for a right index 
finger injury was not well grounded.

In October 1998, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim has been obtained.

2.  The evidence preponderates against a finding that the 
veteran sustained a right index finger injury during service.

3.  The medical opinion relating the veteran's current right 
index finger disorder to active service was made on the basis 
of the veteran's unsupported history of an inservice right 
index finger injury.



CONCLUSION OF LAW

Residuals of a right index finger injury were not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 4.3 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records make no mention of an 
injury to the right index finger.  However, in September 1939 
the veteran's left thumb was crushed between a projectile and 
fly hoist while he was putting the projectile into the fly 
hoist.  None of the service medical records that detail the 
left thumb injury make any reference to the veteran's right 
index finger.  

The veteran claimed entitlement to service connection for a 
left thumb injury only in September 1951.  He underwent a VA 
examination in 1952, at which time he discussed the left 
thumb injury but reported nothing of an injury to the right 
index finger.  The RO granted entitlement to service 
connection for partial amputation of the left thumb in 
January 1952.  The letter announcing the entitlement award 
stated, "This award has been made to you for: Amputation 
Partial, Left Thumb."

Associated with the claims folder are VA treatment records of 
the veteran dated in 1996.  On examination in August 1996, 
the veteran reported that he crushed his left thumb and right 
second finger during active service.  At the time of the 
injury, he was reportedly told that he had damaged the nail 
of the right second finger but that there was no other 
damage.  He had experienced pain off and on since the injury.  
The examiner noted slight tenderness and slight deviation of 
the tip of the right second distal interphalangeal joint 
(DIP).  The examiner further noted that the veteran brought 
his old records documenting the injury in 1939 and that there 
was no documentation of the right finger injury.  Pertinent 
diagnoses included degenerative joint disease of the right 
second DIP secondary to history of old trauma.

The veteran was afforded a VA examination in October 1996.  
His history was consistent with that noted above.  X-rays 
revealed degenerative change of the right index finger DIP 
joint, with either old fracture of the distal dorsal phalanx 
or an osteophyte.  The examiner diagnosed history of injury 
to the right index finger, terminal interphalangeal joint and 
nail region.

In an April 1997 sworn statement, W.G. stated that he 
witnessed the veteran's inservice right index finger injury.  
He was reportedly a member of the deck crew and loading gun 
projectiles with the veteran.  At the time of the incident, 
he stated that a gun projectile was forced off the cradle and 
crushed the veteran's hands.  W.G. indicated that he saw the 
left thumb injury, and that the "index finger, of the right 
hand, also was crushed, but was not cut or bleeding."  W.G. 
further reported that the veteran believed that the ship's 
doctor seemed only concerned with the veteran's left thumb 
injury and did not treat the right finger injury.  The doctor 
reportedly told the veteran that he would only lose the nail 
on the right finger.  W.G. indicated that when the nail grew 
back on the veteran's finger it was split.  The finger also 
swelled and was angled to the left.  

W.G further reported that the veteran believed that the 
doctor had entered information about the right index finger 
injury into his service medical records; that he was being 
compensated for both the right index finger and left thumb 
injuries; and that it was not until 1996 when he reviewed his 
medical records that he realized otherwise.  It was not clear 
from his statement how W.G. acquired his knowledge concerning 
the subjective beliefs of the veteran.

The veteran testified at a personal hearing before the Board 
in October 1998.  He stated that he injured his right index 
finger and left thumb while loading ammunition during active 
service.  His right index finger was wrapped, and he was told 
it was a minor injury.  The doctor reportedly informed him 
that he would lose the fingernail.  When the fingernail grew 
back it split.  The doctor then told him that the root was 
damaged.

The veteran further testified that he had problems with his 
right index finger after service.  It reportedly swelled and 
he treated it with hot water treatments.  He did not seek 
medical treatment; rather, he indicated that his wife cared 
for his finger.  He reported that he did not seek service 
connection for the right finger injury prior to 1996 because 
he always thought it was covered with thumb injury.

II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992). 

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the second 
and third Caluza elements can also be satisfied under 38 
C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the purpose 
of determining whether a claim is well grounded, the truth of 
evidence submitted, including testimony, is presumed, unless 
the assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), citing King v. Brown, 5 
Vet. App. 19, 21 (1993).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

Here, there is lay evidence of right index finger injury in 
service, medical evidence of a current right index finger 
disability, and a medical nexus, in the August 1996 VA 
doctor's diagnosis of degenerative joint disease of the right 
second DIP secondary to history of old trauma.  Accordingly, 
the veteran's claim is well grounded and review on the merits 
is warranted.  38 U.S.C.A. § 5107(a) (West 1991).  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records and post-service medical 
records, scheduled a VA examination, and provided him with a 
personal hearing.  There is no indication of additional 
records which the RO failed to obtain.  No further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy, 1 Vet. App. 78; 
Littke v. Derwinski, 1 Vet. App. 90.

Having determined that the veteran's claim is at least 
plausible and that the duty to assist has been fulfilled, the 
Board must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The evidence is 
no longer presumed to be credible once an analysis of the 
claim on the merits is undertaken.

The August and October 1996 VA examinations establish that 
the veteran suffers from a current right index finger 
disability, diagnosed as degenerative joint disease of the 
right second interphalangeal joint.  

However, the Board finds the veteran's accounts of an 
inservice right index finger injury not to be credible.  
There is no indication that the service medical records are 
incomplete with regard to the hand injury in 1939 and they 
are entirely negative for any evidence of a right index 
finger injury.  On all subsequent service medical records 
only the left thumb injury is mentioned.  On the separation 
exam and the reentrance exam to the second period of service, 
although the left thumb scar is shown, there is no indication 
whatsoever of any right index finger abnormality.  Moreover, 
the veteran only mentioned the injury to his left thumb when 
he claimed service connection and when he was examined in 
1952.  On neither occasion did he mention the right index 
finger injury, this despite his current testimony that he was 
told in service that he had permanent damage to the finger 
and that the nail was split.  Additionally, the letter in 
1952 that awarded the veteran service connection clearly 
stated only his left thumb and made no mention of any injury 
to his right index finger.  It is difficult to understand how 
the veteran could have misconstrued the very unambiguous 
award letter.  All of these factors weigh heavily against the 
veteran's account of his injury.

There are also significant factors that bear negatively on 
the credibility of the history given by W.G.  Most 
importantly, he reported his account of the events some 56 
years after they had occurred.  There is no indication that 
he recorded the events when they happened.  Since W.G. is 
basing his account solely on his own recollection over 50 
years after the fact and has an inherent bias because he is 
testifying in the interests of a friend, his version of the 
events can not be given much weight in light of the 
overwhelming objective evidence refuting the veteran's claim.  
Like the veteran's assertions of injury to the finger with 
resulting permanent damage, Mr. G.'s assertions of such 
injury are contradicted by the record.

The Board is mindful of the October 1996 VA examiner's 
relating of the current degenerative joint disease of the 
right index finger to an inservice injury.  The Board, 
however, is not obligated to grant service connection on the 
basis of these opinions.  The Court has held that "[t]he 
Board is not required to accept doctors' opinions that are 
based on the appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  The October 
1996 diagnosis was predicated on the veteran's history of an 
inservice right index finger injury, which has been rejected 
by the Board. 

Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a right index finger injury.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Although the RO denied the veteran's claim on the basis that 
it was not well grounded, the Board concludes that the 
Board's denial of the above claim on the merits is not 
prejudicial to the veteran because the veteran's arguments on 
appeal concern the merits of the claim and he has been 
notified of the elements needed to establish service 
connection.  Therefore, the Board finds that it is not 
necessary to remand the matter for adjudication of whether 
service connection for residuals of a right index finger 
injury is warranted on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, (1993).


ORDER

Entitlement to service connection for degenerative joint 
disease of the second distal interphalangeal joint is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

